          ANDREW J. DOYLE (FL Bar No. 84948)
 1
          HUBERT T. LEE (CA Bar No. 297548)
 2        United States Department of Justice
          Environmental and Natural Resources Division
 3        Environmental Defense Section
          P.O. Box 7611
 4
          Washington, DC 20044
 5        Tel: (202) 514-4427 / Fax: (202) 514-8865

 6        Attorneys for Plaintiff
          THE UNITED STATES OF AMERICA
 7
     JOHN BRISCOE (053223)
 8
     LAWRENCE S. BAZEL (114641)
 9   BRISCOE IVESTER & BAZEL LLP
     155 Sansome Street, Seventh Floor
10   San Francisco, CA 94104
     Tel (415) 402-2700
11   Fax (415) 398-5630
12   jbriscoe@briscoelaw.net
     lbazel@briscoelaw.net
13
     Attorneys for Defendants
14   JOHN DONNELLY SWEENEY and POINT BUCKLER CLUB, LLC
15                                  UNITED STATES DISTRICT COURT
16                                  EASTERN DISTRICT OF CALIFORNIA
17   UNITED STATES OF AMERICA                              No. 2:17-cv-00112-KJM-KJN
18                    Plaintiff,                            STIPULATION AND ORDER FOR
19                                                          TRANSCRIPTION OF SEALED
     v.                                                     COURTROOM TESTIMONY
20   JOHN DONNELLY SWEENEY and POINT                        Trial Dates: May 20, 2019 to June 5, 2019
     BUCKLER CLUB, LLC,                                     Courtroom: 3
21
                                                            Judge: Hon. Kimberly J. Mueller
                      Defendants.
22

23

24

25             Plaintiff United States of America and Defendants John Donnelly Sweeney and Point
26   Buckler Club, LLC hereby, at the unopposed request of the United States, stipulate and propose that
27   the Court issue an Order allowing the United States to obtain a transcription of United States’ expert
28   witness Mr. Daniel Leistra-Jones’s June 5, 2019 sealed courtroom testimony. See ECF no. 150
                                                      1
     STIPULATION AND ORDER                                                       NO. 2:17-CV-00112-KJM-KJN
 1   (noting that the courtroom was temporarily sealed from 9:40 AM to 9:50 AM on June 5, 2019 – Day
 2   9 of trial). As the Parties previously stipulated, “[t]ranscripts of [sealed] testimony taken . . . will be
 3   separated from transcripts of public testimony and kept confidential, i.e. disclosed only to the Court,
 4   its staff, the Parties, and those associated and other persons identified in the pretrial confidentiality
 5   order, paragraphs 4 and 5, ECF No. 29, August 8, 2017.” ECF no. 113 at 6:3-6 (emphasis added).
 6          While the Court did not formally act on this prior stipulation, the Court’s final amended pre-
 7   trial order acknowledged that the parties “agreed to act in accordance with the proposed Trial
 8   Protective Order, ECF no. 113.” ECF no. at 122 13:23-25. In other words, the Court previously left
 9   open the possibility of approving the transcription of sealed testimony.

10          Furthermore, allowing the United States to obtain a transcript of the sealed courtroom

11   testimony will aid this Court by allowing the Parties to cite, in their post-trial opening and

12   responsive submissions, to the sealed portion of Mr. Leistra-Jones’s trial testimony (without

13   revealing the sealed content of that portion of his testimony; if any party wishes to address the

14   contents of sealed information, it must follow the procedure set forth in the Court’s local rules).

15                                                      ***

16          For the above reasons, the United States’ unopposed request to obtain a transcript of United

17   States’ expert witness Mr. Daniel Leistra-Jones’s June 5, 2019 sealed courtroom trial testimony, as

18   reflected in this stipulation and proposed order, should be approved.

19   DATED: August 6, 2019                          BRISCOE IVESTER & BAZEL LLP
20

21

22                                                  By: /s Lawrence S. Bazel (as authorized 8/5/2019)
23                                                       LAWRENCE S. BAZEL
24                                                       Attorneys for Defendants JOHN D. SWEENEY and
                                                         POINT BUCKLER CLUB, LLC
25

26   ///

27   ///
28
                                                         2
     STIPULATION AND ORDER                                                          NO. 2:17-CV-00112-KJM-KJN
     DATED: August 6, 2019   By: /s Hubert T. Lee
 1
 2                           HUBERT T. LEE (CA Bar No. 297548)
                             ANDREW J. DOYLE (FL Bar No. 84948)
 3                           United States Department of Justice
                             Environment and Natural Resources Division
 4
                             P.O. Box 7611
 5                           Washington, DC 20044 / (202) 514-1806
                             hubert.lee@usdoj.gov
 6                           andrew.doyle@usdoj.gov
 7
                             BRETT MOFFATT
 8
                             Office of Regional Counsel
 9                           United States Environmental Protection Agency

10                           Attorneys for the United States
11

12

13

14

15

16

17
18
19

20

21

22

23

24

25

26

27

28
                                 3
     STIPULATION AND ORDER                                 NO. 2:17-CV-00112-KJM-KJN
 1                                                  ORDER
 2          The foregoing stipulation is hereby APPROVED. The United States (and Defendants) may
 3   obtain a transcript of United States’ expert witness Daniel Leistra-Jones’s June 5, 2019 sealed
 4   courtroom trial testimony. The Court also approves the following portion of the parties’ prior
 5   stipulation:
 6          “Transcripts of [sealed] testimony taken . . . will be separated from transcripts of
 7          public testimony and kept confidential, i.e. disclosed only to the Court, its staff, the
 8          Parties, and those associated and other persons identified in the pretrial
 9          confidentiality order, paragraphs 4 and 5, ECF No. 29, August 8, 2017.” ECF no.
10          113 at 6:3-6.
11   IT IS SO ORDERED.
12   DATED: August 7, 2019.
13

14
                                                            UNITED STATES DISTRICT JUDGE
15

16

17
18
19

20

21

22

23

24

25

26

27

28
                                                        4
     STIPULATION AND ORDER                                                         NO. 2:17-CV-00112-KJM-KJN
